DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 was filed after the mailing date of the Final Rejection on 7/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
Claims 1 and 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Plambech (WO 2015/055640 A1) in view of Tucker et al. (US 9,173,995 B1) discloses an auto injector comprising a housing; a cartridge reservoir with a cartridge receiver compartment, an elongated ejector comprising an ejector support face but is silent regarding wherein the elongated ejector is suspended to move along the longitudinal direction and is spring-loaded in the direction opposite of the receiving direction in combination with other claimed limitations of claim 1. Office action mailed on 4/26/2022 interpreted that at least elements 230 and 210 are movable wherein elements 230, 210 were construed as components of an elongated ejector. However, according to figures 14a-14d and page 38, lines 27-28 of the original disclosure, one will construe that the entire elongated ejector (instead of few components) is moving in order for the ejector to be construed as being suspended. Therefore, interpretation of Plambech in view of Tucker is improper when interpreting claims in light of the specification. Therefore, previous rejection is withdrawn. 
Claims 18-33 being dependent on claim 1 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 7/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783